Case 1:18-cv-25337-KMM Document 1-2 Entered on FLSD Docket 12/19/2018 Page 1 of 2

 
Case 1:18-cv-25337-KMM Document 1-2 Entered on FLSD Docket 12/19/2018 Page 2 of 2
CIVIL COVER SHEET

ont the filing and service of ple eudings or other Peps
by focal al nil es mi September 1974, is rex a se af
: © civil dacket s MUST ladien aed c SSeS Below.

fen 4 rrreome: | . 4 DEE MTS AROFE , oe *
fa) PLAINTIFES antonio Caballero DEFENDANTS pBuerzas Armadas Revolucionarias de C “olombia,
E pyercito de Liberacion Nacional, Norte de Valle es

 

(M7) PLSD Revised Of,

   

The IS 44 civil cover sheet and

 
  

ag Teg wired by law, ne ean as

   
 

      
  

| the information contain
form, approved
NSTROCTIC

   

   

uy Amores

 

 

Cb) County of Residenc

  

THE LOXC ATION OF

 

fe} Attomeys (Fiem Name, Address, and Pelephone Newaber}

Joseph 1. Zumpano, Leon N. Pat

Minorca Ave., Coral Gables. PL: 3

 

(d}Check County Where Action Arese: gf miami nape [J] mMowRoe [2 BROWARD C)PALMBEACH TO MARTIN QUST. Luc CPMNMAN RIVER C)OKEECHOREE [ WOHLANDS

 

VE

 

  
  

INCTUON Glace an OX" tn Cue Ba Ou jy) HL oY

   

 
     

f - Diversity € Ce Je encand
ryt 3 Federal Q DEF PIE pEP
(OLS. Government Net a Par: Citizen of This State EP? [])} incorporated or Frinc ipal PR Pia fla

 
 

  

ca

Crizen of Another State ce 72

 

Endlicete C#2 ies in feeme 110)

Citizen or Subject of a

CQ
=
CQ
Led

Vorngs County

   

NW. NAT URE OF SOUrr we a 2" in Oe

us Ondy)

 

 

      
   

 

      
 
 

 

      
  

 
    

 
 
 

4 PORTS
Chis PRESONAL, INJURY PERSONAL IN. XORY o 625 Drug Related Se:
ct CU S10 Airplane. I 368 of Property 21 USC 881 Fy 376 i 6 Qui Tam Gi USC
CI130 Miller Act Cisis Aunpla ne Product CT 600 Gther
i table instrament oy CG
oO C1320 Assault, Libel &
é Enforcement af Indgment Slander 25 430 Banks and Basking
(1s) Medicare Act Ll ederal Employers’ CT 450 Conuneroe
3 4: ni
C152 Recovery of Defaudied ‘ability () 268 Ashe: Personal ae e Daae — “ ed (] 469 Deportation
Siudeet Lous lnpary Peoduct Cl] 490 Racketecr Influenced and

Trademark,

    

Corrupt Org:
480 Consumer C rechit

Lighiity
PERSONAL PROPERTY o FiG Pais
Act
sony ee
Lit Oe Relations

Exel Veterans’
(0) 153 Recovery of Gvery

of Vet 's Benefits
(1166 Stockholders’ Suits
[1190 Other Contract Product Ligbiliey
Product Liability [1360 Cither Personal

    

Labor Standards

  

  

  

mini

 

899 Other Statui
89) Agriculeural Ac’

Actions

  
 
 

  

  

 

JE

 
   

Ci 790 o Hher Labor L Atigation LL & ingpments hers
CC] 895 Freedom of laformation

C791 Empl. Ret. i
2 Seawity A

   

896 Arbitration
89% Administrative fy

    

go

Foroclosars Claat y oe (1) 465 Alien Detainee

      

 

     

! re Motions to Vacate 7) TRS—Thid Paty 26 a ;
20 Rent Lease & Ejectment [0] 442 Exoploymene 0 10 Motions to Vacate abe . a Phar Pasty 26 ActReview or Appeal of
240 Torts to Land cI “eS Bousin mg! Other:

00

 
   

onstiintionality of State

 

   

art Peodect Lisbility (444 Amer, wiHeabllities - [) 190 Generel
290 Al Other Real Proverty Employment CI 538 Death Ponalty
(C446 r. wiDisabiliies » [CD] saa

Teies,

OO a ree

    
 

 

  
   

cl 8649 Other iraanigerati on
Actions

<s confinement

Vv. DREGIN

            

 

 

 

       
 

1 Original j C) A ReGled [7] 4 Reinsiated fC] 4 U7 apse rls
: See ¥1 or Sin fed ed trom
Cot court below) Reopened 8 Appe late Court
front Magistra ate
- Jadgment
Vi RELATED/ (See instructions; a) Re-filed Case EYES eNO by Related Cases OVES #4 NO
RE-FULED CASE(S) JUBGE: DOCKET NUMBER:
Cite the US. Covll Statute under wh ’ : ing a and Write a Boel Siatement of Cause (iw nef cite perddictional stetetes unless diversity):
VEL, CAUSE OF ACTION 1&1 JSC 2333 violation of f Anti Terrorist /
LENGTH OF TRIAL via2 days estimated (lor both sides to try entire case}

 

CHICK If THIS IS A CLASS ACTION
SHDE 23

oR OB BOLE.

      

 

VELL REQUESTED IN ry

COMPLAINT: t DEMAND & CHECK YES onlv if demanded in complaint:

£

SUBY DEMAND: fl Yes Ci Ne

   
 

¥

ABOVE PSPORMATION IS TRUE & CORRECT TO THE BEST OF

DATE : PORE
December 19, 2018

 

OF RECORD

 

SOR ON SE USE ONLY
it

 

fer
<
ey
oO
ct
z
pert
me

JUTAOE

 
